F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 24 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JOSEPH R. LEDBETTER,

                Plaintiff-Appellant,

    v.
                                                         No. 97-3362
    KOSS CONSTRUCTION,                              (D.C. No. 96-CV-4036)
                                                           (D. Kan.)
                Defendant-Appellee.




                            ORDER AND JUDGMENT *



Before KELLY, BARRETT, and HENRY, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff-appellant Joseph R. Ledbetter, appearing pro se, appeals the

district court's disposition of his employment discrimination claims against

defendant-appellee Koss Construction Company (Koss). We affirm.

      Ledbetter, a veteran over the age of forty, filed this case alleging that

Koss violated Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e

to 2000e-17; the Age Discrimination in Employment Act (ADEA), 29 U.S.C.

§§ 621-634; and the Vietnam Era Veterans Readjustment Assistance Act

(VEVRA), 38 U.S.C. §§ 4211-4214, by refusing to hire him to work on a

highway paving project. Ledbetter also requested appointment of counsel.

      The district court denied the application for appointed counsel. During

the pretrial phase of litigation, Ledbetter failed to appear for his scheduled

depositions and a pretrial conference and Koss moved for dismissal. Rather than

imposing the drastic sanction of dismissal, the district court required Ledbetter to

pay $1,487.70 of Koss's fees and expenses in monthly installments.

      Subsequently, Koss moved for summary judgment. The district court

granted the motion, determining that Ledbetter: (1) presented no evidence or

argument to support the Title VII sex discrimination claim; (2) failed to produce

evidence on the ADEA claim creating a jury question concerning the credence of

Koss's expressed nondiscriminatory reasons for its hiring decisions, see, e.g.,

Cone v. Longmont United Hosp. Ass'n, 14 F.3d 526, 529 (10th Cir. 1994); and


                                         -2-
(3) possessed no private right of action under VEVRA, see, e.g., Antol v. Perry,

82 F.3d 1291, 1296-98 (3d Cir. 1996). As an alternative disposition of the case,

the district court entered a dismissal based on Ledbetter's failure to pay the

sanctions assessed against him. See Fed. R. Civ. P. 41(b) (permitting involuntary

dismissal for failure to comply with an order of the court).

      On appeal, Ledbetter asserts that the district court erred in entering

summary judgment, denying his request for appointed counsel, and assessing

the monetary sanction. “We review the district court’s grant of summary

judgment de novo, applying the same standard used by the district court under

Fed. R. Civ. P. 56(c).” Novell, Inc. v. Federal Ins. Co., 141 F.3d 983, 985

(10th Cir. 1998). We review the court's decisions concerning appointment of

counsel and sanctions for abuse of discretion. See Rucks v. Boergermann,

57 F.3d 978, 978 (10th Cir. 1995) (appointment of counsel); Mobley v.

McCormick, 40 F.3d 337, 340 (10th Cir. 1994) (imposition of sanctions).

      After a thorough review of the record, we discern no error in the district

court's rulings. We therefore affirm for substantially the reasons stated by the




                                          -3-
district court in its orders of July 5, 1996, December 9, 1996, January 28, 1997,

and October 28, 1997. The mandate shall issue forthwith.



                                                    Entered for the Court



                                                    James E. Barrett
                                                    Senior Circuit Judge




                                         -4-